DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/22/2020 which amended claims 17-21 and 24-28 and added new claim 32. Claims 16-32 are currently pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Featherstone on 2/24/2021.

The application has been amended as follows: 

Claim 17 (Currently Amended). The method of claim 16, wherein each first feature in the first periodic array has the minimum dimension in the direction of first periodic array has the minimum dimension in a direction transverse to the direction of periodicity.

Claim 28 (Currently Amended). A patterning device for use in a lithographic apparatus, the patterning device comprising: 
reflective and non-reflective portions to define features of one or more device patterns and one or more metrology patterns, the metrology patterns including at least one focus metrology pattern,
wherein the focus metrology pattern comprises at least a first periodic array of features, a dimension of each feature being close to but not less than a resolution limit of the lithographic apparatus,
wherein the features are arranged in pairs and a spacing between adjacent pairs of features within the focus metrology pattern in the direction of periodicity is greater than both the dimension of each [[first]] feature and the spacing between [[first]] features within a pair[[.]], and
wherein each pair comprises two features of unequal width.

Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious (c) deriving a measurement of focus performance based at least in part on the asymmetry measured in step (b), wherein the first periodic array 
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the first periodic array comprises a repeating arrangement of first features interleaved with second features, a minimum dimension of each first feature being close to but not less than a resolution limit of the lithographic apparatus, a maximum dimension of each second feature in the direction of periodicity being at least twice the minimum dimension of the first features; wherein each first feature is positioned between two adjacent second features such that a spacing in the direction of periodicity between the first feature and its nearest second feature is between one half and twice the minimum dimension of the first features. These limitations in combination with the other limitations of claim 27 render the claim non-obvious over the prior art of record.
Regarding claim 29, the prior art of record, either alone or in combination, fails to teach or render obvious (b) deriving a measurement of focus performance based at least in part on the asymmetry measured in step (a), wherein the first periodic array 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hinnen et al. (US PGPub 2017/0176870, Hinnen hereinafter) discloses a method of measuring focus performance of a lithographic apparatus, the method comprising: (a) using the lithographic apparatus to print at least one focus metrology pattern on a substrate, the printed focus metrology pattern comprising an array of features that is periodic in at least one direction (Figs. 1, 4-5, and 8, para. [0077], the lithographic apparatus is used to print focus metrology pattern T on substrate W); (b) measuring a property of the printed focus metrology pattern (Figs. 4-5, and 8, paras. [0062]-[0071], [0075], [0077], the metrology tool measures the asymmetry of the printed focus metrology pattern T to determine focus); (c) deriving a measurement of focus performance from the measurement of the property (Figs. 4-5, and 8, paras. [0013]-[0014], [0022], [0077], [0090], the metrology apparatus derives the measurement of focus from the measured asymmetry), wherein the focus metrology pattern comprises at 
Raghunathan et al. (US PGPub 2016/0033879) discloses test patterns formed on a reticle with first and second dimensions and first and second pitches to determine focus error (Figs. 1, 2, 4-6, paras. [0023]-[0028], the reticle includes first test pattern 36 and second test pattern 38), but Raghunathan et al. does not describe a maximum dimension of each second feature in the direction of periodicity being at least twice the minimum dimension of the first features; wherein each first feature is positioned between two adjacent second features such that a spacing in the direction of periodicity between the first feature and its nearest second feature is between one half and twice the minimum dimension of the first features.
Niu et al. (US Patent No. 6,433,878) discloses a photomask with a grating pattern having varying pitches between the repeating features (Figs. 23-25, col. 12, lines 37-57), but Niu et al. does not describe a maximum dimension of each second feature in the direction of periodicity being at least twice the minimum dimension of the first features; wherein each first feature is positioned between two adjacent second features such that a spacing in the direction of periodicity between the first feature and 
Slotboom et al. (US PGPub 2009/0296058) discloses a focal mark pattern with a first main line and adjacent fine lines with different line widths (Figs. 13a-c and paras. [0124]-[0131]), but Slotboom does not describe a maximum dimension of each second feature in the direction of periodicity being at least twice the minimum dimension of the first features; wherein each first feature is positioned between two adjacent second features such that a spacing in the direction of periodicity between the first feature and its nearest second feature is between one half and twice the minimum dimension of the first features.
Regarding claim 24, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the focus metrology pattern comprises at least a first periodic array of features, a dimension of each feature being close to but not less than a resolution limit of the printing step, wherein the first periodic array of features are arranged in pairs and a spacing between adjacent pairs of features within the focus metrology pattern in the direction of periodicity is greater than both the dimension of each feature and the spacing between features within a pair, and wherein each pair comprises two features of unequal width. These limitations in combination with the other limitations of claim 24 render the claim non-obvious over the prior art of record.
Regarding claim 28, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the focus metrology pattern comprises at least a first periodic array of features, a dimension of each feature being close to but not less than a resolution limit of the lithographic apparatus, wherein the features are arranged in pairs 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hinnen discloses a method of measuring focus performance of a lithographic apparatus, the method comprising: (a) using the lithographic apparatus to print at least one focus metrology pattern on a substrate, the printed focus metrology pattern comprising an array of features that is periodic in at least one direction (Figs. 1, 4-5, and 8, para. [0077], the lithographic apparatus is used to print focus metrology pattern T on substrate W); (b) measuring a property of the printed focus metrology pattern (Figs. 4-5, and 8, paras. [0062]-[0071], [0075], [0077], the metrology tool measures the asymmetry of the printed focus metrology pattern T to determine focus); (c) deriving a measurement of focus performance from the measurement of the property (Figs. 4-5, and 8, paras. [0013]-[0014], [0022], [0077], [0090], the metrology apparatus derives the measurement of focus from the measured asymmetry), wherein the focus metrology pattern comprises at least a first periodic array of features, a dimension of each feature being close to but not less than a resolution limit of the printing step (a) (Figs. 4-5 and 8, paras. [0010], [0082] the metrology pattern T includes an array of features, the features having a dimension similar to the smallest product feature printable by the lithography system), wherein the features are arranged in pairs and a spacing between adjacent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882